 



EXHIBIT 10.1
CONSULTING AGREEMENT
CONSULTING AGREEMENT
          This Consulting Agreement (the “Agreement”) is entered into as of the
10th day of July, 2006 (the “Effective Date”), by and between ProLink Solutions,
LLC (the “Company”), a Delaware limited liability company, and Andrew L. Wing
(the “Service Provider”), an individual, (together, the “Parties”).
          WHEREAS, the Company desires to retain the Service Provider to render
certain services to the Company and the Service Provider desires to be so
retained by the Company and to perform the services specified herein, all in
accordance with the terms and conditions of this Agreement.
          NOW, THEREFORE, in consideration of the premises, conditions and
representations set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby mutually acknowledged, the Company
and the Service Provider agree as follows:
1. PROFESSIONAL SERVICES
     1.1 Statement of Work. The Company hereby engages the Service Provider to
provide certain advertising sales services for the Company’s FPS golf course
management systems(the “Services”) to the Company during the term of this
Agreement, and the Service Provider hereby accepts such engagement.
     1.2 Location and Access. Except as otherwise stated herein, the Service
Provider may perform the Services at the Company’s premises, the Service
Provider’s premises or such other premises that the Company and the Service
Provider may deem appropriate. The Company shall permit the Service Provider to
have reasonable access to the Company’s premises, personnel and other resources
for the purposes of performing the Services at the Company’s premises.
     1.3 Records and Reports. The Service Provider shall keep accurate records
of his activities under this Agreement and shall make such records available to
the Company upon request. The Service Provider shall also provide the Company
with such other reports that the Company may periodically request during the
term of this Agreement.
     1.4 Workplace Rules. The Service Provider shall comply with the Company’s
workplace rules and security procedures in effect from time to time at any
Company facility where the Service Provider performs Services hereunder.
     2. PAYMENT
     The Company agrees to compensate the Service Provider for the Services that
he performs pursuant to this Agreement in accordance with the payment terms set
forth below:
     2.1 Commission. The Company will pay the Service Provider, the following
commissions based on the Gross Revenue (defined as gross revenue minus all
agency and third party fees properly allocable to such revenue in accordance
with Generally Accepted Accounting

1



--------------------------------------------------------------------------------



 



Principles) received by the Company with respect to any advertiser that
purchases advertising on the Company’s golf course management systems:
     (a) 5% of the Gross Revenue from any advertising client during the first
three years such client advertises on the Company’s systems; and
     (b) 2% of the Gross Revenue from any advertising client during the next two
years such client advertises on the Company’s systems.
Following the anniversary date of the fifth year that any advertising client
advertises on the Company’s systems, such client shall become a “house” client
and no further commissions will be paid to Service Provider.
     2.2 Payment of Commission. Commission will be payable quarterly upon
receipt of payment from Advertiser. Alternatively, Service Provider may elect to
take his Commission in the form of warrants to purchase the common stock of
ProLink Holding Corp., the Company’s parent. In the event of such election, the
Commission will be divided by the value of a five-year warrant at market price
on the day of election. In addition, a 15% bonus will be added to the number of
warrants to be received if such election is made.
     2.3 Expenses. The Company shall reimburse the Service Provider for any
reasonable, authorized travel, lodging, sustenance and other approved
out-of-pocket expenses incurred by him in the course of performing hereunder,
provided that the Service Provider furnishes the Company with specific
documentation therefore. Any approved travel, lodging and sustenance expenses
shall be subject to the Company’s then current standard Travel and Entertainment
Policy, as amended from time to time.
     3. PROHIBITED COMPETITION
     3.1 Certain Acknowledgements and Agreements.
     (a) The Parties have discussed, and the Service Provider recognizes and
acknowledges, the competitive and proprietary aspects of the business of the
Company and any parent, subsidiary and affiliate of the Company (collectively
with the Company, the “Company Group”).
     (b) The Service Provider acknowledges that a business shall be deemed
competitive with the Company Group if it performs any of the services or
manufactures or sells any of the products provided or offered by the Company
Group or if it performs any other services and/or engages in the production,
manufacture, distribution or sale of any product similar to services or
products, which services or products were performed, produced, manufactured,
distributed, sold, under development or planned by the Company Group during the
period while the Service Provider performed Services hereunder in the golf
industry.
     (c) The Service Provider further acknowledges that, while the Service
Provider performs Services hereunder, the Company shall furnish, disclose or
make available to the Service Provider Confidential Information (as defined
below) related to

2



--------------------------------------------------------------------------------



 



the business of the Company Group and that the Company may provide the Service
Provider with unique and specialized training. The Service Provider also
acknowledges that such Confidential Information and such training have been
developed and shall be developed by the Company Group through the expenditure by
the Company Group of substantial time, effort and money and that all such
Confidential Information and training could be used by the Service Provider to
compete with the Company Group. The Service Provider also acknowledges that if
the Service Provider provides services to, or becomes employed or affiliated
with, any competitor of the Company Group in violation of the Service Provider’s
obligations in this Agreement, it is inevitable that the Service Provider would
disclose the Confidential Information to such competitor and would use such
Confidential Information, knowingly or unknowingly, on behalf of such
competitor.
     (d) For purposes of this Agreement, “Confidential Information” means
confidential and proprietary information of the Company Group, whether in
written, oral, electronic or other form, including but not limited to,
information and facts concerning business plans, customers, future customers,
suppliers, licensors, licensees, partners, investors, affiliates or others,
training methods and materials, financial information, sales prospects, client
lists, inventions, or any other scientific, technical or trade secrets of the
Company Group or of any third party provided to the Service Provider or the
Company Group under a condition of confidentiality, provided that Confidential
Information shall not include information that is in the public domain other
than through any fault or act by the Service Provider. The term “trade secrets,”
as used in this Agreement, shall be given its broadest possible interpretation
under the law of Arizona and shall include, without limitation, anything
tangible or intangible or electronically kept or stored, which constitutes,
represents, evidences or records secret scientific, technical, merchandising,
production or management information, or any design, process, procedure,
formula, invention, improvement or other confidential or proprietary information
or documents.
     3.2 Non-Competition; Non-Solicitation. While the Service Provider performs
Services hereunder and for a period of two years following the termination of
the Service Provider’s engagement hereunder for any reason or for no reason, the
Service Provider shall not, without the prior written consent of the Company:
     (a) For himself or on behalf of any other person or entity, directly or
indirectly, either as principal, partner, stockholder, officer, director,
member, employee, consultant, agent, representative or in any other capacity,
own, manage, operate or control, or be concerned, connected or employed by,
provide services to or consult with, or otherwise associate in any manner with,
engage in or have a financial interest in, any business which is competitive
with the business of the Company Group in the golf industry (each, a “Restricted
Activity”) within any territory in which the Company or its distributors sells
its products or services, except that (A) nothing contained herein shall
preclude the Service Provider from purchasing or owning securities of any such
business if such securities are publicly traded, and provided that the Service
Provider’s holdings do not exceed 1% of the issued and outstanding securities of
any class of securities of such business and (B) nothing contained herein shall
prohibit the Service Provider from engaging in a Restricted Activity for or with
respect to any subsidiary, division or affiliate or unit (each, a “Unit”) of an
entity if that Unit is not engaged in any business

3



--------------------------------------------------------------------------------



 



which is competitive with the business of the Company Group, irrespective of
whether some other Unit of such entity engages in such competition (as long as
the Service Provider does not engage in a Restricted Activity for such other
Unit);
     (b) Either individually or on behalf of or through any third party,
directly or indirectly, solicit, divert or appropriate or attempt to solicit,
divert or appropriate, for the purpose of competing with the Company Group, any
customers or patrons of the Company Group, or any prospective customers or
patrons with respect to which the Company Group has developed or made a sales
presentation (or similar offering of services);
     (c) Either individually or on behalf of or through any third party,
directly or indirectly, (i) solicit, entice or persuade or attempt to solicit,
entice or persuade any employee of or consultant to the Company Group to leave
the service of the Company Group for any reason, or (ii) employ, cause to be
employed, or solicit the employment of, any employee of or consultant to the
Company Group while any such person is providing services to the Company Group
or within six months after any such person has ceased providing services to the
Company Group; or
     (d) Either individually or on behalf of or through any third party,
directly or indirectly, interfere with, or attempt to interfere with, the
relations between the Company Group and any vendor or supplier to the Company
Group.
     3.3 Reasonableness of Restrictions. The Service Provider further recognizes
and acknowledges that (i) the types of activities which are prohibited by this
Section 3 are narrow and reasonable in relation to the skills which represent
the Service Provider’s principal salable asset both to the Company Group and to
the Service Provider’s other prospective clients and (ii) the time period and
the specific but broad geographical scope of the provisions of this Section 3 is
reasonable, legitimate and fair to the Service Provider in light of the Company
Group’s need to market its services and sell its products in a large geographic
area in order to have a sufficient customer base to make the Company Group’s
business profitable and in light of the limited restrictions on the types of
activities prohibited herein compared to the types of activities for which the
Service Provider is qualified to earn the Service Provider’s livelihood.
     3.4 Survival of Acknowledgements and Agreements. The Service Provider’s
acknowledgements and agreements set forth in this Section 3 shall survive the
termination of this Agreement and the termination of the Service Provider’s
service hereunder for any reason or for no reason.
     4. PROTECTED INFORMATION
     The Service Provider shall at all times, both during the period while the
Service Provider performs Services hereunder and after the termination of this
Agreement and the termination of the Service Provider’s engagement hereunder for
any reason or for no reason, maintain in confidence and shall not, without the
prior written consent of the Company, use, except in connection with the
provision of Services hereunder or by court order, disclose or give to others
any Confidential Information. In the event the Service Provider is questioned by
anyone not

4



--------------------------------------------------------------------------------



 



employed by the Company Group or by an employee of or a consultant to the
Company Group not authorized to receive Confidential Information, in regard to
any Confidential Information, or concerning any fact or circumstance relating
thereto, the Service Provider shall promptly notify the Company. The terms of
this Section 4 are in addition to, and not in lieu of, any statutory or other
contractual or legal obligation that the Service Provider may have relating to
the protection of the Company Group’s Confidential Information. The terms of
this Section 4 shall survive indefinitely any termination of this Agreement
and/or any termination of the Service Provider’s engagement hereunder for any
reason or for no reason.
     5. OWNERSHIP OF IDEAS, COPYRIGHTS AND PATENTS
     5.1 Property of the Company. All ideas, discoveries, creations, manuscripts
and properties, innovations, improvements, know-how, inventions, designs,
developments, apparatus, techniques, methods, and formulae (collectively, the
“Inventions”) which may be used in the current or planned business of the
Company Group or which in any way relates to such business, whether patentable,
copyrightable or not, which the Service Provider may conceive, reduce to
practice or develop while the Service Provider performs Services hereunder (and,
if based on or related to any Confidential Information, within two years after
termination of Service Provider’s engagement hereunder for any reason or for no
reason), alone or in conjunction with another or others, whether during or out
of regular business hours, whether or not on the Company’s premises or with the
use of its equipment, and whether at the request or upon the suggestion of the
Company or otherwise, shall be the sole and exclusive property of the Company
Group, and the Service Provider shall not publish any of the Inventions without
the prior written consent of the Company. Without limiting the foregoing, the
Service Provider also acknowledges that all original works of authorship which
are made by the Service Provider (solely or jointly with others) within the
scope of the Service Provider’s service hereunder or which relate to the
business of the Company Group and which are protectable by copyright are “works
made for hire” pursuant to the United States Copyright Act (17 U.S.C.
Section 101). The Service Provider hereby assigns to the Company all of the
Service Provider’s right, title and interest in and to all of the foregoing. The
Service Provider further represents that, to the best of the Service Provider’s
knowledge and belief, none of the Inventions shall violate or infringe upon any
right, patent, copyright, trademark or right of privacy, or constitute libel or
slander against or violate any other rights of any person, firm or corporation,
and that the Service Provider shall use the Service Provider’s best efforts to
prevent any such violation.
     5.2 Cooperation. At any time during the Service Provider’s service
hereunder or after the termination of the Service Provider’s engagement
hereunder for any reason or for no reason, the Service Provider shall cooperate
fully with the Company and its attorneys and agents in the preparation and
filing of all papers and other documents as may be required to perfect the
Company’s rights in and to any Inventions described in Section 5.1, including,
but not limited to, joining in any proceeding to obtain letters patent,
copyrights, trademarks or other legal rights with respect to any such Inventions
in the United States and in any and all other countries, provided that the
Company shall bear the expense of such proceedings, and that any patent or other
legal right so issued to the Service Provider personally shall be assigned by
the Service Provider to the Company without charge by the Service Provider.

5



--------------------------------------------------------------------------------



 



     5.3 Licensing and Use of Inventions. With respect to any Inventions, and
work of any similar nature (from any source), whenever created, which the
Service Provider has not prepared or originated in the performance of the
Service Provider’s Services hereunder, but which the Service Provider provides
to the Company or incorporates in any Company product or system, the Service
Provider hereby grants to the Company a royalty-free, fully paid-up,
non-exclusive, perpetual and irrevocable license throughout the world to use,
modify, create derivative works from, disclose, publish, translate, reproduce,
deliver, perform, dispose of, and to authorize others so to do, all such
Inventions. The Service Provider shall not include in any Inventions the Service
Provider delivers to the Company or uses on its behalf, without the prior
written approval of the Company, any material which is or may be patented,
copyrighted or trademarked by the Service Provider or others unless the Service
Provider provides the Company with the written permission of the holder of any
patent, copyright or trademark owner for the Company to use such material in a
manner consistent with then-current Company policy.
6. DISCLOSURE TO THIRD PARTIES
     The Service Provider shall provide, and the Company, in its discretion, may
similarly provide, a copy of the covenants contained in Sections 3, 4 and 5 of
this Agreement to any business or enterprise which the Service Provider may,
directly or indirectly, own, manage, operate, finance, join, control or in which
the Service Provider may participate in the ownership, management, operation,
financing, or control, or with which the Service Provider may be connected as an
officer, director, employee, partner, principal, agent, representative,
consultant or otherwise.
7. SERVICE PROVIDER WARRANTIES
     The Service Provider warrants and represents to the Company as follows:

  (i)   The execution and performance of this Agreement shall not constitute a
breach or default under any contract or instrument to which the Service Provider
is a party, or by which he is bound, and the Service Provider is under no
contractual or other obligation to any third party which would prevent or limit
his performance of Services under this Agreement;     (ii)   The Service
Provider is free at the present time to disclose to the Company, without breach
of any obligation to a third party, any and all information, ideas, suggestions,
developments, or know-how that the Service Provider shall divulge in performing
the Services under this Agreement; and     (iii)   The Service Provider has
complied and shall comply with all federal, state, and local laws regarding
business permits and licenses that may be required to carry out the Services to
be performed under this Agreement.

8. INDEMNITY
     The Service Provider agrees that he shall defend, at his own expense, and
shall indemnify and hold harmless the Company, its predecessors and successors,
all of its past, present and future shareholders, directors, officers,
employees, customers, representatives, attorneys, agents,

6



--------------------------------------------------------------------------------



 



and assigns, and all of its affiliates, subsidiaries, parent or controlling
corporations, and their affiliates and subsidiaries, or any other entity through
which it conducts business, from and against any and all damages, demands,
expenses, claims, liabilities, injuries, suits, and proceedings, including,
without limitation, attorneys’ fees, that any of them may incur as a result of
(i) the Service Provider’s breach of this Agreement, (ii) any act or omission of
the Service Provider, (iii) a breach of any obligation by the Service Provider
to a third party during the performance of the Services under this Agreement, or
(iv) a violation of any federal, state or local law, regulation, or ordinance by
the Service Provider.
9. LIMITATION OF LIABILITY
     IN NO EVENT SHALL THE COMPANY BE LIABLE TO THE SERVICE PROVIDER OR ANY
THIRD PARTY FOR ANY INCIDENTAL, CONSEQUENTIAL, INDIRECT, SPECIAL, OR EXEMPLARY
DAMAGES OF ANY NATURE, INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFITS, DATA,
BUSINESS OR GOODWILL, EVEN IF THE COMPANY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES. IN NO EVENT SHALL THE COMPANY BE LIABLE TO THE SERVICE PROVIDER
FOR DIRECT DAMAGES IN EXCESS OF THE AMOUNTS PAID UNDER THIS AGREEMENT FOR THE
SERVICES WHICH ARE THE SUBJECT OF THE CLAIM.
10. TERM AND TERMINATION
     10.1 Term. This Agreement shall be effective on the Effective Date and
shall continue in full force and effect on a month-to-month basis unless earlier
terminated as permitted herein.
     10.2 Termination for Convenience. The Company may terminate this Agreement
at any time upon written notice to the Service Provider. Upon termination, the
Service Provider shall not be entitled to receive any further payments other
than for Services rendered to, and costs and expenses incurred on behalf of, the
Company prior to the date of termination of this Agreement.
     10.3 Termination for Breach. If one party defaults in the performance of,
or fails to perform, any of its material obligations under this Agreement, and
such default is not remedied within 30 days of the receipt of written notice
from the non-defaulting party, then the non-defaulting party shall have the
right to terminate this Agreement upon written notice and avail itself of any
and all rights and remedies to which it may be entitled in accordance with the
applicable provisions of Section 12.
     10.4 Termination for Bankruptcy. Either party may terminate this Agreement
effective immediately without liability upon written notice to the other if any
one of the following events occurs: (i) the other party files a voluntary
petition in bankruptcy or an involuntary petition is filed against it, (ii) the
other party is adjudged a bankrupt, (iii) a court assumes jurisdiction of the
assets of the other party under a federal reorganization act, (iv) a trustee or
receiver is appointed by a court for all or a substantial portion of the assets
of the other party, (v) the other party becomes insolvent or suspends business,
or (vi) the other party makes an assignment of its assets for the benefit of its
creditors.

7



--------------------------------------------------------------------------------



 



     10.5 Return of Company Materials. Upon expiration or termination of this
Agreement for any reason, or at any time upon request by the Company, the
Service Provider shall immediately return to the Company all property belonging
to the Company Group, including without limitation all Confidential Information
in the Service Provider’s possession or control, any and all notes, drawings,
lists, memoranda, magnetic disks or tapes, or other recording media containing
such Confidential Information, whether alone or together with nonconfidential
information, all documents, reports, files, memoranda, records, software, credit
cards, door and file keys, computer access codes, disks and instructional
manuals, or any other physical or personal property that the Service Provider
received, prepared, or helped prepare in connection with his performance of
Services under this Agreement. If any such property is not in the Service
Provider’s possession and control, the Service Provider shall use his best
efforts to obtain and return the same and the Service Provider shall not retain
any copies, duplicates, reproductions, or excerpts thereof, nor shall he show or
give any of the above to any third party.
     10.6 Survival. Termination or expiration of this Agreement shall not cancel
or terminate any rights and/or obligations which arose prior to the effective
date of such termination or expiration and which must continue to give effect to
their meaning at the time such right and/or obligation arose.
11. NOTICES
     All notices, requests, consents and other communications hereunder which
are required to be provided, or which the sender elects to provide, in writing,
shall be addressed to the receiving party’s address set forth below or to such
other address as a party may designate by notice hereunder, and shall be either
(i) delivered by hand, (ii) made by telecopier or facsimile transmission,
(iii) sent by overnight courier, or (iv) sent by registered or certified mail,
return receipt requested, postage prepaid. All notices, requests, consents and
other communications hereunder shall be deemed to have been given either (i) if
by hand, at the time of the delivery thereof to the receiving party at the
address of such party set forth below, (ii) if made by telecopier or facsimile
transmission, at the time that receipt thereof has been acknowledged by
electronic confirmation or otherwise, (iii) if sent by overnight courier, on the
next business day following the day such notice is delivered to the courier
service, or (iv) if sent by registered or certified mail, on the fifth business
day following the day such mailing is made.

         
 
  If to the Company:             If to the Service Provider:
 
       
 
  ProLink Solutions, LLC             Andrew Wing
 
  410 South Benson Lane    
 
  Chandler, AZ 85224    
 
       
 
  Attn: President    
 
  Facsimile: (480)961-8537   Facsimile:

12. GENERAL
     12.1 Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Parties hereto with respect to the subject matter
hereof and

8



--------------------------------------------------------------------------------



 



supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof. No statement, representation, warranty, covenant or
agreement of any kind not expressly set forth in this Agreement shall affect, or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement.
     12.2 Modifications and Amendments. The terms and provisions of this
Agreement may be modified or amended only by written agreement executed by the
Parties hereto.
     12.3 Waivers and Consents. The terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.
     12.4 Assignment. The Company may assign its rights and obligations
hereunder to any person or entity that succeeds to all or substantially all of
the Company’s business or that aspect of the Company’s business in which the
Service Provider is principally involved. The Service Provider’s rights and
obligations under this Agreement may not be assigned without the prior written
consent of the Company and any such attempted assignment by the Service Provider
without the prior written consent of the Company shall be void.
     12.5 Benefit. All statements, representations, warranties, covenants and
agreements in this Agreement shall be binding on the Parties hereto and shall
inure to the benefit of their respective successors and permitted assigns.
Nothing in this Agreement shall be construed to create any rights or obligations
except between the Parties hereto, the Company Group and the parties entitled to
indemnification pursuant to Section 8 hereof, and no other person or entity
shall be regarded as a third-party beneficiary of this Agreement.
     12.6 Governing Law. This Agreement and the rights and obligations of the
Parties hereunder shall be construed in accordance with and governed by the law
of the the State of Arizona, without giving effect to the conflict of law
principles thereof.
     12.7 Jurisdiction, Venue and Service of Process. Any legal action or
proceeding with respect to this Agreement that is not subject to the arbitration
pursuant to Section 12.8 below shall be brought in the courts of the State of
Arizona or of the Federal District Court of Arizona. By execution and delivery
of this Agreement, each of the Parties hereto accepts for itself and in respect
of its property, generally and unconditionally, the exclusive jurisdiction of
the aforesaid courts. Each of the Parties hereto irrevocably consents to the
service of process of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by certified mail, postage prepaid,
to the party at its address set forth in Section 11 hereof.
     12.8 Arbitration. Any controversy, dispute or claim arising out of or in
connection with this Agreement, other than a controversy, dispute or claim
arising under Section 3, 4 or 5 hereof, shall be settled by final and binding
arbitration to be conducted in Maricopa County, Arizona pursuant to the national
rules for the resolution of employment disputes of the American Arbitration

9



--------------------------------------------------------------------------------



 



Association then in effect. The decision or award in any such arbitration shall
be final and binding upon the Parties and judgment upon such decision or award
may be entered in any court of competent jurisdiction or application may be made
to any such court for judicial acceptance of such decision or award and an order
of enforcement. In the event that any procedural matter is not covered by the
aforesaid rules, the procedural law of the State of Arizona shall govern. Any
disagreement as to whether a particular dispute is arbitrable under this
Agreement shall itself be subject to arbitration in accordance with the
procedures set forth herein.
     12.9 Waiver Of Jury Trial. ANY ACTION, DEMAND, CLAIM OR COUNTERCLAIM
ARISING UNDER OR RELATING TO THIS AGREEMENT THAT IS NOT SUBJECT TO ARBITRATION
PURSUANT TO SECTION 12.8 ABOVE SHALL BE RESOLVED BY A JUDGE ALONE AND EACH OF
THE PARTIES WAIVES ANY RIGHT TO A JURY TRIAL THEREOF.
     12.10 Severability. The Parties intend this Agreement to be enforced as
written. However, (i) if any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a duly authorized court having
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law, and (ii) if any provision, or part thereof, is
held to be unenforceable because of the duration of such provision or the
geographic area covered thereby, the Parties agree that the court making such
determination shall have the power to reduce the duration and/or geographic area
of such provision, and/or to delete specific words and phrases
(“blue-penciling”), and in its reduced or blue-penciled form such provision
shall then be enforceable and shall be enforced.
     12.11 Headings and Captions. The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and shall
in no way modify, or affect the meaning or construction of, any of the terms or
provisions hereof.
     12.12 Injunctive Relief. The Service Provider hereby expressly acknowledges
that any breach or threatened breach of any of the terms and/or conditions set
forth in Section 3, 4 or 5 of this Agreement shall result in substantial,
continuing and irreparable injury to the Company. Therefore, in addition to any
other remedy that may be available to the Company, the Company shall be entitled
to injunctive or other equitable relief by a court of appropriate jurisdiction
in the event of any breach or threatened breach of the terms of Section 3, 4 or
5 of this Agreement. The period during which the covenants contained in
Section 3 shall apply shall be extended by any periods during which the Service
Provider is found by a court to have been in violation of such covenants.
     12.13 No Waiver of Rights, Powers and Remedies. No failure or delay by a
party hereto in exercising any right, power or remedy under this Agreement, and
no course of dealing between the Parties hereto, shall operate as a waiver of
any such right, power or remedy of the party. No single or partial exercise of
any right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, shall preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The election of any
remedy by a party hereto shall not constitute a waiver of the right of such
party to pursue other available remedies. No notice to

10



--------------------------------------------------------------------------------



 



or demand on a party not expressly required under this Agreement shall entitle
the party receiving such notice or demand to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the party giving such notice or demand to any other or further action in any
circumstances without such notice or demand.
     12.14 Independent Contractor. The Company and the Service Provider agree
that the relationship of the Service Provider to the Company is at all times
that of an independent contractor and not that of an employee, partner or
joint-venturer of or with the Company. The Service Provider hereby acknowledges
that he is not, and shall not be, entitled to any benefits that may be afforded
to employees of the Company from time to time, including, without limitation,
any insurance, employee benefit plans or Company policies that may be in effect
from time to time.
     12.15 Expenses. Should any party breach this Agreement, in addition to all
other remedies available at law or in equity, such party shall pay all of the
other party’s costs and expenses resulting therefrom and/or incurred in
enforcing this Agreement, including legal fees and expenses.
     12.16 Counterparts. This Agreement may be executed in one or more
counterparts, and by different Parties hereto on separate counterparts, as well
as via facsimile, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     12.17 Opportunity to Review. The Service Provider hereby acknowledges that
the Service Provider has had adequate opportunity to review these terms and
conditions and to reflect upon and consider the terms and conditions of this
Agreement, and that the Service Provider has had the opportunity to consult with
counsel of the Service Provider’s own choosing regarding such terms. The Service
Provider further acknowledges that the Service Provider fully understands the
terms of this Agreement and has voluntarily executed this Agreement.
[Remainder of page intentionally left blank]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have set their hands and seals to this
Agreement as of the Effective Date.

                 
 
  PROLINK SOLUTIONS, LLC            
 
               
 
   /s/ Lawrence D. Bain        /s/ Andrew L. Wing    
 
 
 
Lawrence D. Bain      
 
Andrew L. Wing    
 
               
 
  President and CEO            

12